DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
In claim 1, the phrase “configured to change” should be amended to “
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14, 16, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 recites a limitation “the pieces of shaping material” which lacks sufficient antecedent basis. For continuing examination purpose, this limitation has been construed as " 
Claim 16 recites a limitation “the pieces of shaping material” which lacks sufficient antecedent basis. For continuing examination purpose, this limitation has been construed as " 
Claim 18 recites a limitation “the pieces of shaping material” which lacks sufficient antecedent basis. For continuing examination purpose, this limitation has been construed as " 
Claim 20 recites a limitation “the pieces of shaping material” which lacks sufficient antecedent basis. For continuing examination purpose, this limitation has been construed as " 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“delivery unit” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8, 10-12 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda (US 2017/0210074 A1, hereinafter as “Ueda”) in view of RYAN (US 2017/0173884 A1, included in IDS form, hereinafter as “RYAN”). 
Regarding claim 1, Ueda teaches:
A shaping apparatus (molding device 1 in FIG. 1) comprising:
a stage (support platform 3); and
a delivery unit (printer head 4) configured to:
	deliver and apply a shaping material in which a plurality of continuous fibers (multiple fibers as shown in FIG. 4(b) and recited in [0068])  is impregnated ([0077]: “… the head 4 are controlled so that the filament FL is injected and the carbon fibers FB are impregnated into the filament FL”) with a resin ([066]: “the support member 25 is formed of a plastic such as a polyacetal resin (POM)”) onto the stage ([0054]: “the head 4 includes a mechanism serving as an injection device (an extrusion device) configured to dispose the filament FL at any position on the platform 3”); 
Ueda teach all the limitations except to change delivery amounts between an inner side and an outer side of a path of the shaping material according to a difference in path lengths between the inner side and the outer side, the difference being generated when an applying direction of the shaping material is changed.
However, RYAN teaches in an analogous art: 
change delivery amounts between an inner side and an outer side of a path of the shaping material according to a difference in path lengths between the inner side and the outer side, the difference being generated when an applying direction of the shaping material is changed (FIG. 6 and [0039-0040]: “As is illustrated in 608a, the rate of flow of the material is decreased when the extruder traces the path 606a associated with the inside of the curve 605a. The rate of material flow is decreased in order to not overfill or deposit excessive amount of the material. As is illustrated in 608b, the rate of flow of the material is increased when the extruder traces the path 606b associated with the outside of the curve 605a. The rate of material flow is increased in order to not underfill or deposit insufficient amount of the material”. RYAN teaches to deliver different amount of shaping material at inner side and outer side of a path when the path changes its direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ueda based on the teaching of RYAN, to make the shaping apparatus to comprise a delivery unit also configured to change delivery amounts between an inner side and an outer side of a path of the shaping material according to a difference in path lengths between the inner side and the outer side, the difference being generated when an applying direction of the shaping material is changed. One of ordinary skill in the art would have been motivated to do this modification “in order to not overfill” or “in order to not underfill” the material, as RYAN teaches in [0039]. 

Regarding claim 2, Ueda-RYAN teach all the limitations of claim 1.
Ueda further teaches:
the delivery unit includes an ejection port (nozzle 7 in FIG. 1) for ejecting the shaping material, and a width of the ejection port in an intersection direction intersecting to the applying direction is larger than a length of the ejection port in the applying direction ([0111]: “A slit-shaped nozzle opening is configured such that a band-shaped (sheet-shaped) printing material PM can be disposed on the platform 3”).

Regarding claim 3, Ueda-RYAN teach all the limitations of claim 2.
Ueda further teaches:
the delivery unit is configure to decrease the number of continuous fibers delivered from a portion of the ejection port located at the inner side of the path compared to the number of continuous fibers delivered from a portion of the ejection port located at the outer side of the path when the applying direction is changed ([0081]: “the amount of carbon fiber that is included in the structure is adjusted so that an amount of included carbon fiber(s) per unit volume can be changed. As described above, the content of carbon fiber(s) is changed so that characteristics such as elasticity can be changed depending on the formed part of the structure”; And [0089]: “the ratio of the amount of supply of the fibers to the resin is controlled so that a content rate (a fiber content rate) of the fibers with respect to the resin can be controlled”. Since Ueda-RYAN teach, as recited in the rejection of claim 1, to decrease the amount of the shaping material delivered from a portion of the ejection port located at the inner side of the path compared to the amount of the shaping material delivered from a portion of the ejection port located at the outer side of the path when the applying direction is changed, therefore Ueda teach in [0081, 0089] to decrease the number of continuous fibers delivered from a portion of the ejection port located at the inner side of the path compared to the number of continuous fibers delivered from a portion of the ejection port located at the outer side of the path when the applying direction is changed, to maintain the fiber content rate).

Regarding claim 4, Ueda-RYAN teach all the limitations of claim 2.
Ueda further teaches:
each elongation rate of the plurality of the continuous fibers disposed in the intersection direction in the shaping material differs from each other depending on positions in the intersection direction ([0081]: “the amount of carbon fiber that is included in the structure is adjusted so that an amount of included carbon fiber(s) per unit volume can be changed. As described above, the content of carbon fiber(s) is changed so that characteristics such as elasticity can be changed depending on the formed part of the structure”; And [0089]: “the ratio of the amount of supply of the fibers to the resin is controlled so that a content rate (a fiber content rate) of the fibers with respect to the resin can be controlled”. Since Ueda-RYAN teach, as recited in the rejection of claim 1, that the amount of the shaping material disposed in the intersection direction differs from each other depending on positions in the intersection direction (i.e., inner of outer side), therefore Ueda teach in [0081, 0089] that the amount of fibers disposed in the intersection direction differs from each other depending on positions in the intersection direction, to maintain the fiber content rate. Since the elongation rate of the fibers depend on the amount of fibers disposed, therefore Ueda teach in [0081, 0089] that each elongation rate of the plurality of the continuous fibers disposed in the intersection direction in the shaping material differs from each other depending on positions in the intersection direction).

Regarding claim 5, Ueda-RYAN teach all the limitations of claim 2.
Ueda further teaches:
the continuous fibers include twisted continuous fibers ([0069]: “In (a) of FIG. 5, carbon fiber(s) FB has a relatively dense twisted structure of a plurality of fiber elements CF. In (b) of FIG. 5, carbon fiber(s) FB has a relatively sparse twisted structure of a plurality of fiber elements CF”. This teaches the continuous fibers include twisted continuous fibers), and twist rates of the continuous fibers disposed in the intersection direction are different depending on positions in the intersection direction ([0081]: “the amount of carbon fiber that is included in the structure is adjusted so that an amount of included carbon fiber(s) per unit volume can be changed. As described above, the content of carbon fiber(s) is changed so that characteristics such as elasticity can be changed depending on the formed part of the structure”; And [0089]: “the ratio of the amount of supply of the fibers to the resin is controlled so that a content rate (a fiber content rate) of the fibers with respect to the resin can be controlled”. Since Ueda-RYAN teach, as recited in the rejection of claim 1, that the amount of the shaping material disposed in the intersection direction differs from each other depending on positions in the intersection direction (i.e., inner of outer side), therefore Ueda teach in [0081, 0089] that the amount of fibers disposed in the intersection direction differs from each other depending on positions in the intersection direction, to maintain the fiber content rate. Since the twist rate of the fibers depend on the amount of fibers disposed, therefore Ueda teach in [0081, 0089] that twist rates of the continuous fibers disposed in the intersection direction are different depending on positions in the intersection direction).

Regarding claim 6, Ueda-RYAN teach all the limitations of claim 2.
Ueda further teaches:
the shaping material further includes cut fibers that are cut off ([0079]: “the control device 5 controls the cutting device 10 such that a part, in which carbon fiber is not required, is not supplied with carbon fiber FB. To be specific, the carbon fibers FB introduced from the fiber introducing device 9 are cut on the basis of three dimensional data in which a position, at which the carbon fibers are caused to be contained, is designated, and the introducing of the carbon fibers FB stops”), and the shaping material has a region including the continuous fibers and a region including the cut fibers, the regions being disposed in the intersection direction ([0079]: “the formed structure contains a fiber portion CP in which the carbon fibers FB are introduced and a resin portion RP which is formed of only a resin”).

Regarding claim 8, Ueda-RYAN teach all the limitations of claim 1.
Ueda further teaches:
the delivery unit includes a plurality of ejection ports for ejecting the shaping material, the ejection ports being aligned in an intersection direction intersecting the applying direction (FIG. 25a and [0136]: printer head 4 includes two nozzles 7A and 7B, which are aligned in an intersection direction intersecting the applying direction).

Regarding claim 10, Ueda-RYAN teach all the limitations of claim 8.
RYAN further teaches:
when changing the applying direction, the delivery unit is configured to make a width of the shaping material at an inner side of the path thinner than a width of the shaping material at an outer side of the path (FIG.s 7 and 8, and [0044]: “In block 707, the process 700 determines nozzle opening modifications …. Nozzle opening modifications can correspond to varying the width of the opening”. And [0049]: “areas 830 and 832 are some of the overlapping areas in the illustration 808. Nozzle opening can then be computed so as to minimize overfill of the material in the overlapping areas”. All these teach to change the width of the nozzle opening when changing the applying direction, to make the inner side of the path thinner to avoid overfill).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ueda based on the teaching of RYAN, to make the shaping wherein when changing the applying direction, the delivery unit is configured to make a width of the shaping material ejected from the ejection port located at an inner side of the path thinner than a width of the shaping material ejected from the ejection port located at an outer side of the path. One of ordinary skill in the art would have been motivated to do this modification “in order to not overfill” or “in order to not underfill” the material, as RYAN teaches in [0039]. 

Regarding claim 11, Ueda-RYAN teach all the limitations of claim 8.
RYAN further teaches:
when changing the applying direction, the delivery unit is configured to decrease the amount of the shaping material ejected at the inner side of the path compared the amount of the shaping material ejected at the outer side (FIG. 6 and [0039-0040]: “As is illustrated in 608a, the rate of flow of the material is decreased when the extruder traces the path 606a associated with the inside of the curve 605a. The rate of material flow is decreased in order to not overfill or deposit excessive amount of the material. As is illustrated in 608b, the rate of flow of the material is increased when the extruder traces the path 606b associated with the outside of the curve 605a. The rate of material flow is increased in order to not underfill or deposit insufficient amount of the material”. RYAN teaches to deliver different amount of shaping material at inner side and outer side of a path when the path changes its direction).
Since Ueda teaches two ejection ports (FIG. 25a and [0136]) located at the inner and outer side of the path, and since Ueda teaches that the shaping material is composed of fiber and resin therefore decreasing the amount of the shaping material means decreasing the amount/percentage of fiber or decreasing the amount/percentage of resin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ueda based on the teaching of RYAN, to make the shaping apparatus wherein when changing the applying direction, the delivery unit is configured to decrease a percentage of the continuous fibers included in the shaping material ejected from the ejection port located at the inner side of the path compared to a percentage of the continuous fibers included in the shaping material ejected from the ejection port located at the outer side. One of ordinary skill in the art would have been motivated to do this modification “in order to not overfill” the material, as RYAN teaches in [0039]. 

Regarding claim 12, Ueda-RYAN teach all the limitations of claim 11.
RYAN further teaches:
when changing the applying direction, the delivery unit is configured to decrease the amount of the shaping material ejected at the inner side of the path compared to the amount of the shaping material ejected at the outer side of the path (FIG. 6 and [0039-0040]: “As is illustrated in 608a, the rate of flow of the material is decreased when the extruder traces the path 606a associated with the inside of the curve 605a. The rate of material flow is decreased in order to not overfill or deposit excessive amount of the material. As is illustrated in 608b, the rate of flow of the material is increased when the extruder traces the path 606b associated with the outside of the curve 605a. The rate of material flow is increased in order to not underfill or deposit insufficient amount of the material”. RYAN teaches to deliver different amount of shaping material at inner side and outer side of a path when the path changes its direction).
Since Ueda teaches two ejection ports (FIG. 25a and [0136]) located at the inner and outer side of the path, and since Ueda teaches that the shaping material is composed of fiber and resin therefore decreasing the amount of the shaping material means decreasing the amount of fiber (i.e., increasing the content of resin) or decreasing the amount of resin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ueda based on the teaching of RYAN, to make the shaping apparatus wherein when changing the applying direction, the delivery unit is configured to increase a content of the resin in the shaping material ejected from the ejection port located at the inner side of the path compared to a content of the resin in the shaping material ejected from the shaping material located at the outer side of the path. One of ordinary skill in the art would have been motivated to do this modification “in order to not overfill” the material, as RYAN teaches in [0039]. 

Regarding claim 14, Ueda-RYAN teach all the limitations of claim 8.
Ueda further teaches:
the continuous fibers comprise twisted continuous fibers ([0069]: “In (a) of FIG. 5, carbon fiber(s) FB has a relatively dense twisted structure of a plurality of fiber elements CF. In (b) of FIG. 5, carbon fiber(s) FB has a relatively sparse twisted structure of a plurality of fiber elements CF”. This teaches the continuous fibers include twisted continuous fibers), and twist rates of the continuous fibers in pieces of shaping material respectively ejected from the ejection ports aligned in the intersection direction are different from each other ([0081]: “the amount of carbon fiber that is included in the structure is adjusted so that an amount of included carbon fiber(s) per unit volume can be changed. As described above, the content of carbon fiber(s) is changed so that characteristics such as elasticity can be changed depending on the formed part of the structure”; And [0089]: “the ratio of the amount of supply of the fibers to the resin is controlled so that a content rate (a fiber content rate) of the fibers with respect to the resin can be controlled”. Since Ueda-RYAN teach, as recited in the rejection of claim 8, that the amount of the shaping material respectively ejected from the ejection ports aligned in the intersection direction are different from each other, therefore Ueda teach in [0081, 0089] that the amount of fibers respectively ejected from the ejection ports aligned in the intersection direction are different from each other, to maintain the fiber content rate. Since the twist rate of the fibers depend on the amount of fibers disposed, therefore Ueda teach in [0081, 0089] that twist rates of the continuous fibers in the pieces of shaping material respectively ejected from the ejection ports aligned in the intersection direction are different from each other).

Regarding claim 15, Ueda-RYAN teach all the limitations of claim 8.
Ueda further teaches:
the shaping material further comprises cut fibers that are cut off ([0079]: “the control device 5 controls the cutting device 10 such that a part, in which carbon fiber is not required, is not supplied with carbon fiber FB. To be specific, the carbon fibers FB introduced from the fiber introducing device 9 are cut on the basis of three dimensional data in which a position, at which the carbon fibers are caused to be contained, is designated, and the introducing of the carbon fibers FB stops”), and the shaping material including the continuous fibers and the shaping material including the cut fibers are ejected from different ejection ports aligned in the intersection direction ([0079]: “the formed structure contains a fiber portion CP in which the carbon fibers FB are introduced and a resin portion RP which is formed of only a resin”. Since Ueda-RYAN teach the shaping material are ejected from different ejection ports aligned in the intersection direction, therefore Ueda teaches in [0079] that the shaping material including the continuous fibers and the shaping material including the cut fibers are ejected from different ejection ports aligned in the intersection direction).

Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of RYAN, and in further view of Wittner (US 2018/0056584 A1, hereinafter as “Wittner”). 
Regarding claim 7, Ueda-RYAN teach all the limitations of claim 2,  but they don’t teach temperature of the shaping material to be delivered onto the stage differ depending on a position in the intersection direction.
However, Wittner teaches in an analogous art: 
temperature of the shaping material to be delivered onto the stage differ depending on a position in the intersection direction ([0046]: “Processes according to such embodiments may include operating the two or more extruder heads at different temperatures to vary a property of the printed filament”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ueda-RYAN based on the teaching of Wittner, to make the shaping apparatus wherein temperature of the shaping material to be delivered onto the stage differ depending on a position in the intersection direction. One of ordinary skill in the art would have been motivated to do this modification in order to have “a desired property at a desired location”, as Wittner teaches in [0048]. 

Regarding claim 16, Ueda-RYAN teach all the limitations of claim 8,  but they don’t teach temperatures of the pieces of shaping material respectively ejected from the ejection ports aligned in the intersection direction differ from each other.
However, Wittner teaches in an analogous art: 
temperatures of the pieces of shaping material respectively ejected from the ejection ports aligned in the intersection direction differ from each other ([0046]: “Processes according to such embodiments may include operating the two or more extruder heads at different temperatures to vary a property of the printed filament”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ueda-RYAN based on the teaching of Wittner, to make the shaping apparatus wherein temperatures of the pieces of shaping material respectively ejected from the ejection ports aligned in the intersection direction differ from each other. One of ordinary skill in the art would have been motivated to do this modification in order to have “a desired property at a desired location”, as Wittner teaches in [0048]. 

Claims 9, 13, 17, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of RYAN, and in further view of Mandel (US 2017/0157831 A1, included in IDS form, hereinafter as “Mandel”). 
Regarding claim 9, Ueda-RYAN teach all the limitations of claim 8, but they don’t teach the delivery unit includes a separate line ejection port configured to eject the shaping material from a position shifted to the intersection direction from the ejection ports aligned in the intersection direction, and the separate line ejection port is disposed in a region between adjacent ejection ports in the intersection direction, the region extending in the applying direction.
However, Mandel teaches in an analogous art: 
the delivery unit (printhead 208 in FIG.s 2A and 2B) includes a separate line ejection port (nozzle 216 in FIG.s 2A and 2B) configured to eject the shaping material from a position shifted to the intersection direction from the ejection ports aligned in the intersection direction (as shown in FIG.s 2A and 2B), and the separate line ejection port is disposed in a region between adjacent ejection ports in the intersection direction (as shown in FIG.s 2A and 2B), the region extending in the applying direction (the nozzle 216 extends in the applying direction as shown in FIG. 2B).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ueda-RYAN based on the teaching of Mandel, to make the shaping apparatus wherein the delivery unit includes a separate line ejection port configured to eject the shaping material from a position shifted to the intersection direction from the ejection ports aligned in the intersection direction, and the separate line ejection port is disposed in a region between adjacent ejection ports in the intersection direction, the region extending in the applying direction. One of ordinary skill in the art would have been motivated to do this modification in order to “increase printer throughput”, as Mandel teaches in [0004]. 

Regarding claim 13, Ueda-RYAN teach all the limitations of claim 8, but they don’t teach elongation rates of the continuous fibers in the shaping material respectively ejected from the ejection ports aligned in the intersection direction are different from each other.
However, Mandel teaches in an analogous art: 
the shaping material respectively ejected from the ejection ports aligned in the intersection direction are different from each other ([0041]: “two or more extrusion material supplies optionally supply different types or colors of extrusion material to selected nozzles in a multi-nozzle printhead”).
Since Ueda teaches the shaping material is composed of fibers and resin, and since different fiber has different elongation rate,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ueda-RYAN based on the teaching of Mandel, to make the shaping apparatus wherein elongation rates of the continuous fibers in the shaping material respectively ejected from the ejection ports aligned in the intersection direction are different from each other. One of ordinary skill in the art would have been motivated to do this modification in order to “increase printer throughput”, as Mandel teaches in [0004]. 

Regarding claim 17, Ueda-RYAN-Mandel teach all the limitations of claim 9.
Mandel further teaches:
the shaping material respectively ejected from the ejection ports aligned in the intersection direction are different from each other ([0041]: “two or more extrusion material supplies optionally supply different types or colors of extrusion material to selected nozzles in a multi-nozzle printhead”).
Since Ueda teaches the shaping material is composed of fibers and resin, and since different fiber has different elongation rate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Ueda-RYAN based on the teaching of Mandel, to make the shaping apparatus wherein elongation rates of the continuous fibers in the shaping material respectively ejected from the ejection ports aligned in the intersection direction are different from each other. One of ordinary skill in the art would have been motivated to do this modification in order to “increase printer throughput”, as Mandel teaches in [0004]. 

Regarding claim 18, Ueda-RYAN-Mandel teach all the limitations of claim 9.
Ueda further teaches:
the continuous fibers comprise twisted continuous fibers ([0069]: “In (a) of FIG. 5, carbon fiber(s) FB has a relatively dense twisted structure of a plurality of fiber elements CF. In (b) of FIG. 5, carbon fiber(s) FB has a relatively sparse twisted structure of a plurality of fiber elements CF”. This teaches the continuous fibers include twisted continuous fibers), and twist rates of the continuous fibers in the pieces of shaping material respectively ejected from the ejection ports aligned in the intersection direction are different from each other ([0081]: “the amount of carbon fiber that is included in the structure is adjusted so that an amount of included carbon fiber(s) per unit volume can be changed. As described above, the content of carbon fiber(s) is changed so that characteristics such as elasticity can be changed depending on the formed part of the structure”; And [0089]: “the ratio of the amount of supply of the fibers to the resin is controlled so that a content rate (a fiber content rate) of the fibers with respect to the resin can be controlled”. Since Ueda-RYAN teach, as recited in the rejection of claim 8, that the amount of the shaping material respectively ejected from the ejection ports aligned in the intersection direction are different from each other, therefore Ueda teach in [0081, 0089] that the amount of fibers respectively ejected from the ejection ports aligned in the intersection direction are different from each other, to maintain the fiber content rate. Since the twist rate of the fibers depend on the amount of fibers disposed, therefore Ueda teach in [0081, 0089] that twist rates of the continuous fibers in the pieces of shaping material respectively ejected from the ejection ports aligned in the intersection direction are different from each other).

Regarding claim 19, Ueda-RYAN-Mandel teach all the limitations of claim 9.
Ueda further teaches:
the shaping material further comprises cut fibers that are cut off ([0079]: “the control device 5 controls the cutting device 10 such that a part, in which carbon fiber is not required, is not supplied with carbon fiber FB. To be specific, the carbon fibers FB introduced from the fiber introducing device 9 are cut on the basis of three dimensional data in which a position, at which the carbon fibers are caused to be contained, is designated, and the introducing of the carbon fibers FB stops”), and the shaping material including the continuous fibers and the shaping material including the cut fibers are ejected from different ejection ports aligned in the intersection direction ([0079]: “the formed structure contains a fiber portion CP in which the carbon fibers FB are introduced and a resin portion RP which is formed of only a resin”. Since Ueda-RYAN teach the shaping material are ejected from different ejection ports aligned in the intersection direction, therefore Ueda teaches in [0079] that the shaping material including the continuous fibers and the shaping material including the cut fibers are ejected from different ejection ports aligned in the intersection direction).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Ueda in view of RYAN and Mandel, and in further view of Wittner. 
Regarding claim 20, Ueda-RYAN-Mandel teach all the limitations of claim 9, but they don’t teach temperatures of the pieces of shaping material respectively ejected from the ejection ports aligned in the intersection direction differ from each other.
However, Wittner teaches in an analogous art: 
temperatures of the pieces of shaping material respectively ejected from the ejection ports aligned in the intersection direction differ from each other ([0046]: “Processes according to such embodiments may include operating the two or more extruder heads at different temperatures to vary a property of the printed filament”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ueda-RYAN-Mandel based on the teaching of Wittner, to make the shaping apparatus wherein temperatures of the pieces of shaping material respectively ejected from the ejection ports aligned in the intersection direction differ from each other. One of ordinary skill in the art would have been motivated to do this modification in order to have “a desired property at a desired location”, as Wittner teaches in [0048]. 

Conclusion
The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115




/THOMAS C LEE/Supervisory Patent Examiner, Art Unit 2115